UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
                                          )
            v.                            )                  Criminal No. 13-305-12 (ESH)
                                          )
VINCENT JONES,                            )
                                          )
                        Defendant.        )
__________________________________________)

                         MEMORANDUM OPINION AND ORDER

       Defendant Vincent Jones, along with twenty-two others, has been charged with

conspiracy to distribute and possession with intent to distribute one kilogram or more of heroin,

five hundred grams or more of cocaine, and twenty-eight grams or more of cocaine base, in

violation of 21 U.S.C. § 846, crimes punishable by a minimum of ten years imprisonment. See

21 U.S.C. § 841. The government requested a detention hearing which was held by Magistrate

Judge Kay on November 26, 2013. (See Detention Memorandum (“Det. Mem.”) at 1, Dec. 3,

2013 [ECF No. 72].) At the conclusion of the hearing, Magistrate Judge Kay ruled that

defendant Jones should be held pending trial pursuant to 18 U.S.C. § 3142. (See id. at 6.) Jones

thereafter filed a motion to appeal Magistrate Judge Kay’s detention order under 18 U.S.C. §

3145(b), which the government opposed. (Def.’s Mot. to Vacate Det. Order and Order for Pre-

Trial Release, Dec. 11, 2013 [ECF No. 58]; Gov’t’s Omnibus Opp. to Defs.’ Mot. for Review

and Revocation of Det. Orders (“Opp.”), Dec. 13, 2013 [ECF No. 86].) This Court held a

hearing on the motion on December 17, 2013. For the reasons stated in open court, as well as the

reasons set forth herein, the Court will deny this motion.
                                           DISCUSSION

       Under the Bail Reform Act, 18 U.S.C. § 3141 et seq., a judicial officer “shall order” a

defendant’s detention before trial if, after a hearing, “the judicial officer finds that no condition

or combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community.” Id. § 3142(e). The judicial officer

considering the propriety of pretrial detention must consider four factors:

               (1) [t]he nature and circumstances of the offense charged,
               including whether the offense . . . involves . . . a controlled
               substance, [or] firearm;

                (2) the weight of evidence against the person;

                (3) the history and characteristics of the person, including . . . the
               person’s character, physical and mental condition, family ties,
               employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; . . . and

                (4) the nature and seriousness of the danger to any person or the
               community that would be posed by the person’s release.

Id. § 3142(g). The government is required to demonstrate the appropriateness of pretrial

detention by clear and convincing evidence. See id. § 3142(f). However, when “there is

probable cause to believe that the [defendant] committed an offense for which a maximum term

of imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. §

801 et seq.),” there is a rebuttable presumption that “no condition or combination of conditions

will reasonably assure the appearance of the [defendant] as required and the safety of the

community.” Id. § 3142(e). Considering each factor below, the Court agrees with the

Magistrate Judge that the government has met its burden and that defendant Jones has failed to

rebut the presumption against pretrial detention.



                                                    2
       First, the nature and circumstances of the offense favor Jones’ continued detention. The

indictment demonstrates probable cause that Jones participated in a large-scale narcotics

conspiracy. Moreover, according to the government’s proffer and the evidence presented at the

hearing, Jones regularly purchased between ten and one hundred grams of heroin for re-

distribution from co-defendant Juan Floyd.      Jones, a childhood friend of co-defendant Floyd,

also alerted Floyd to the fact that he was being followed by law enforcement and participated in

one hundred “pertinent phone calls” often conducted in coded language regarding narcotics

transactions. On November 20, 2013, law enforcement searched Jones’ residence in

Washington, D.C. and found a fully-loaded, semi-automatic assault rifle along with ammunition

of several different calibers, as well as four cellular phones.

       Second, the weight of the evidence favors continued detention. At the hearing, the

government proffered that Jones and Floyd completed thirty narcotics transactions during the

course of the investigation. Each transaction is believed to have been for between ten and one

hundred grams of heroin. Among these suspected transactions, on one occasion, defendant Jones

requested a “dollar bill” from co-defendant Juan Floyd. The government proffers, based on their

experts and confidential sources that in the drug trade a “dollar bill” refers to one hundred grams

of heroin. In addition, police recorded a call made by Jones to Floyd warning him that a law

enforcement vehicle might be surveilling Floyd. (Det. Mem. at 3; Gov’t’s Second Mem. in

Support of Pretrial Det., Nov. 26, 2013 [ECF No. 15], at 20-21.) Together these events

constitute sufficient evidence that Jones was likely a narcotics redistributor for Floyd and that he

has failed to overcome the rebuttable presumption of 18 U.S.C. § 3142(e).

       Third, the history and characteristics of the defendant support his continued detention.

As defense counsel explained, Jones’ convictions are dated and he is gainfully employed by the



                                                  3
D.C. Department of Public Works. However, the defendant’s history and characteristics still

support continued detention. Despite prior convictions of carrying a firearm and possession with

intent to distribute, the evidence strongly suggests that Jones continued to re-distribute narcotics

and kept illegal weapons and ammunition in his home where children live. (Det. Mem. at 3-4.)

         Fourth, defendant’s potential danger to the community favors his continued detention.

As Magistrate Judge Kay explained, “the narcotics trade does serious and pervasive damage to

this community [and] Mr. Jones was in frequent contact with the head of the criminal conspiracy

charged here . . . .” (Det Mem. 6.) Moreover, defendant kept an illegal firearm and ammunition

in his home. The Court is therefore not satisfied that Jones would not present a danger to the

community if released pending further proceedings.

         For the foregoing reasons, defendant’s motion for reversal of the Magistrate Judge’s

order of detention is hereby DENIED, and in accordance with 18 U.S.C. § 3142(i), the Court

ORDERS that defendant remain in the custody of the Attorney General for confinement pending

trial.

         SO ORDERED.

                                                                  /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge
DATE: December 19, 2013




                                                  4